Per Curiam,
This appeal is from a decree dismissing a bill to rescind a contract for the sale of real estate by the defendant to the plaintiff and to require a return of the consideration to him on his making a reconveyance.
The relief sought by the bill was based upon the allegation that fraudulent representations of fact were made by the defendant’s agent in the course of the negotiations which led to the sale. The learned trial judge, on a careful review of the testimony, found that the representations alleged to have been made were not in fact made. This finding is conclusive of the plaintiff’s right unless shown to be erroneous. This has not been done. The findings of fact by a judge, which involve the credibility of witnesses and the weight to be given their testimony, will be given the effect of a verdict of a jury and they will not be disturbed where there is testimony to support them.
The decree is affirmed at the cost of the appellant.